AO 442 (Rev. 11/11) Arrest Warrant
                                                                                                          n P f h I f\!
                                                                                                             ,,   ,   '\   '    "   •   ~   ',   '(\
                                                                                                                                                       !~;,
                                                                                                                                                       I
                                                                                                                                                               i
                                                                                                                                                               •




                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                            District of Oregon


                  United States ofAmerica
                                 V.                                )
                                                                   )       Case No.      3:20-mj-00155
                  KEVIN BENJAMIN WEIER                             )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        KEVIN BENJAMIN WEIER
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              0 Superseding Indictment         0 Information         0 Superseding Information                     ~ Complaint
0 Probation Violation Petition              0 Supervised Release Violation Petition       □ Violation    Notice                O Order of the Court

This offense is briefly described as follows:
  Attempted arson of a federal building, in violation of 18 U.S.C. Section 844(f)(1 ).




Date:          07/13/2020
        --------
                                                                                           Issuing officer's signature
                                                                                     Hon. Stacie F. Beckerman
City and state:        Portland, Oregon                                          onorable Jolie Russe, U.S. Ma ·                                           e
                                                                                            Printed name and title


                                                                 Return

          This warrant was received on (date)      ------~
                                                                       , and the person was arrested on (date)
at (city and state)



                                                                                          Arresting officer's signature



                                                                                         ----Printed name and title
